Case 4:20-cv-00116-RBS-DEM Document 1 Filed 07/22/20 Page 1 of 7 PageID# 1



                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                   Newport News Division



Alexis Gonzalez,

              Plaintiff,
                                                       JURY TRIAL DEMANDED

       v.
                                                        Case No.: 4:20-cv-116
Custom Framing Enterprise LLC
a Virginia limited liability company

Serve: Marian Szwanczar, Registered Agent
       5005 82nd St.
       Hampton, VA 23605

and Marian Szwanczar

              Defendants



                                        COMPLAINT

                                   Preliminary Statement

  1. Plaintiff Alexis Gonzalez brings this suit against his former employers: Custom Framing

      Enterprise LLC (“Custom Framing”) and Marian Szwanczar.

  2. Mr. Gonzalez’s claim arises from Defendants’ failure to pay the overtime wages due to

      him under the Fair Labor Standards Act, 29 U.S.C. §§ 201–219.

                                   Jurisdiction and Venue

  3. This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 (federal question) and

      29 U.S.C. § 216(b) (private right of action).




                                               1
Case 4:20-cv-00116-RBS-DEM Document 1 Filed 07/22/20 Page 2 of 7 PageID# 2



  4. This Court has personal jurisdiction over Defendant Custom Framing because (1) the

     company’s principal place of business and registered office are located in Virginia; and

     (2) as Mr. Gonzalez’s joint employer, the company’s acts and omissions in Virginia gave

     rise to the wage violations that form the basis of this complaint.

  5. This Court has personal jurisdiction over Defendant Marian Szwanczar because (1) he is

     a Virginia resident; (2) he is a member of the Custom Framing LLC and conducted

     business in Virginia every day or almost every day that Mr. Gonzalez worked there; and

     (3) as Plaintiff’s joint employer, his acts and omissions in Virginia gave rise to the wage

     violations that form the basis of this complaint.

  6. Venue is proper in the Eastern District of Virginia because (1) on information and belief,

     both Defendants reside in this district and (2) a substantial part of the events or

     omissions giving rise to this complaint occurred in this district. See 28 U.S.C. §

     1391(b)(2); 28 U.S.C. § 127(a).

  7. The Newport News Division is the proper division because Defendant Custom Framing

     Enterprise, LLC has its registered address in the City of Hampton, and because a

     substantial part of the events or omissions giving rise to this complaint occurred in this

     division. See Local Civil Rule 3.

                                          PARTIES

  8. Plaintiff Alexis Gonzalez is an adult resident of Virginia.

  9. Defendant Custom Framing Enterprise, LLC is a Virginia limited liability company. Its

     registered office is located at 5005 82nd St., Hampton, VA 23605. The company acts as a

     subcontractor, providing construction framing services for building projects in and




                                               2
Case 4:20-cv-00116-RBS-DEM Document 1 Filed 07/22/20 Page 3 of 7 PageID# 3



     around Virginia’s Tidewater region. The LLC’s corporate existence was terminated on

     April 30, 2019 for failure to pay the annual registration fee.

  10. Defendant Marian Szwanczar is an adult resident of Virginia. He is a member of the

     Custom Framing LLC.

  11. On information and belief, the gross annual business volume of Custom Framing

     exceeded $500,000 at all relevant times.

  12. On information and belief, at all relevant times, Custom Framing had at least two

     employees who handled goods that had been moved in interstate commerce.

                                           FACTS

                          Mr. Gonzalez’s Employment Generally

  13. Mr. Gonzalez started working at Custom Framing around June 2017. He heard that

     Defendant Szwanczar was in need of workers, so he went to the company’s warehouse,

     located near the border of Newport News and Hampton, Virginia, where Defendant

     Szwanczar also kept an office. Defendant Szwanczar offered Mr. Gonzalez a job then and

     there, and Mr. Gonzalez accepted.

  14. Mr. Gonzalez worked at Custom Framing continually from around June 2017 to around

     December 6, 2019. He did not hold any other jobs during this time.

  15. Mr. Gonzalez worked as a framing laborer. His duties included building walls, cutting

     and arranging plywood, and working with drywall.

  16. Mr. Gonzalez did not supervise or otherwise oversee the work of any other employees of

     Custom Framing.

  17. Mr. Gonzalez brought his own tape measure and hammer. All other tools and materials

     were provided by Defendants, or by the general contractor.



                                                3
Case 4:20-cv-00116-RBS-DEM Document 1 Filed 07/22/20 Page 4 of 7 PageID# 4



                                 Mr. Gonzalez’s Hours of Work

  18. Mr. Gonzalez did not work a fixed schedule over the course of his employment; his hours

     varied according to the scale of the framing project.

  19. Defendants tracked Mr. Gonzalez’s hours using a punch clock, which was located at the

     Custom Framing warehouse.

  20. Every two weeks, Defendant Szwanczar made a printout of Mr. Gonzalez’s time records

     for that pay period and handed it to him along with his pay.

  21. Mr. Gonzalez no longer has most of these time records, but the ones that he does have

     show that he worked at least 119 hours of overtime between August 26 and December 8

     of 2019 alone.

  22. Mr. Gonzalez estimates that he also worked overtime during at least the following

     approximate time periods:

         a. June 2017 – September 2017: 35–50 hours/week

         b. October 2017 – March 2018: 60 hours/week

         c. Mid-2018: 80 hours/week

         d. Winter 2018: 55–60 hours/week

         e. Early 2019: 70–80 hours/week

  23. On information and belief, Mr. Gonzalez worked overtime in additional weeks

     throughout his employment.

                                 Defendants’ Pay Practices

  24. When Mr. Gonzalez first started working for Defendants around June 2017, Defendants

     paid him $11 an hour.

  25. Starting around March 2018, Defendants increased Mr. Gonzalez’s pay to $12 an hour.



                                              4
Case 4:20-cv-00116-RBS-DEM Document 1 Filed 07/22/20 Page 5 of 7 PageID# 5



  26. Starting around October 2018, Defendants increased Mr. Gonzalez’s pay to $13 an hour.

  27. Defendants paid Mr. Gonzalez every other Friday. Mr. Gonzalez received his wages

     directly from Defendant Szwanczar as cash in hand.

  28. Defendants never paid Mr. Gonzalez a time-and-a-half overtime premium for the hours

     he worked beyond 40 in any workweek.

  29. On information and belief, Defendants did not display or keep posted a notice in a

     conspicuous place explaining Mr. Gonzalez’s overtime rights under the federal Fair

     Labor Standards Act.

  30. On information and belief, Defendants made no effort to pay Mr. Gonzalez the legally-

     required overtime premium, even though he was plainly and obviously working overtime.

     On multiple occasions, Mr. Gonzalez heard his coworkers ask Defendant Szwanczar

     about receiving overtime pay. In response, Defendant Szwanczar would claim not to

     know what overtime was, or he would simply say that he did not pay overtime.

                             Defendant Szwanczar’s Involvement

  31. Defendant Szwanczar is a member of the Custom Framing LLC, as well as its registered

     agent. On information and belief, he is the owner of Custom Framing.

  32. Throughout Mr. Gonzalez’s employment, Defendant Szwanczar controlled the day-to-

     day operation of Custom Framing.

  33. Defendant Szwanczar hired Mr. Gonzalez and had the power to fire him.

  34. Defendant Szwanczar set Mr. Gonzalez’s initial pay rate, and he was the person who

     approved Mr. Gonzalez’s two raises.




                                              5
Case 4:20-cv-00116-RBS-DEM Document 1 Filed 07/22/20 Page 6 of 7 PageID# 6



  35. Mr. Gonzalez was supervised primarily by a Custom Framing supervisor. On information

     and belief, the supervisor carried out his duties under the direction of Defendant

     Szwanczar.

  36. Defendant Szwanczar would visit Mr. Gonzalez’s worksite at least once each day that

     Mr. Gonzalez was working there to make sure that things were going smoothly.

     Sometimes Defendant Szwanczar would stay for only a few minutes; other times he

     might spend most of the day there.

  37. If Mr. Gonzalez’s supervisor was unable to interpret the work plans or blueprints,

     Defendant Szwanczar would come and tell the workers what to do.

                                             CLAIMS

                     Fair Labor Standards Act, 29 U.S.C. §§ 201–219

  38. Mr. Gonzalez was Defendants’ “employee” within the meaning of 29 U.S.C. § 203(e)(1)

     at all times relevant to this action.

  39. Defendants were Mr. Gonzalez’s “employers” within the meaning of 29 U.S.C. § 203(d)

     at all times relevant to this action.

  40. Defendants “employed” Mr. Gonzalez within the meaning of 29 U.S.C. § 203(g) at all

     times relevant to this action.

  41. Mr. Gonzalez was employed by Defendants in an enterprise engaged in commerce

     within the meaning of 29 U.S.C. § 203(b) at all times relevant to this action.

  42. Defendants failed to pay Mr. Gonzalez one and one-half times the regular rate at which

     he was employed for the hours he worked beyond 40 in any workweek, thereby violating

     29 U.S.C. § 207(a)(1).




                                               6
Case 4:20-cv-00116-RBS-DEM Document 1 Filed 07/22/20 Page 7 of 7 PageID# 7



                                    REQUESTED RELIEF

Wherefore, Mr. Gonzalez respectfully requests that this Court provide the following relief:

   43. Declare that the statute of limitations for Mr. Gonzalez’s FLSA claims was equitably

       tolled until he first learned that he was legally entitled to overtime under the FLSA. In the

       alternative, declare that Defendants’ violations were “willful,” such that a three-year

       statute of limitations applies under 29 U.S.C. § 255(a);

   44. Award Mr. Gonzalez his actual damages in the amount of all unpaid overtime wages,

       jointly and severally against both Defendants, in an amount to be proved at trial, pursuant

       to 29 U.S.C. § 216(b);

   45. Award Mr. Gonzalez additional liquidated damages in an amount equal to his actual

       damages, jointly and severally against both Defendants, pursuant to 29 U.S.C. § 216(b);

   46. Award Mr. Gonzalez his costs and reasonable attorney’s fees, jointly and severally

       against both Defendants, pursuant to 29 U.S.C. § 216(b); and

   47. Any other relief this Court deems just and proper.

                                                                    Plaintiff demands trial by jury.

Respectfully submitted,

/s/ Nicholas Cooper Marritz                                              Date: July 22, 2020
Nicholas Cooper Marritz (VA Bar No. 89795)
Legal Aid Justice Center
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
T: (703) 778-3450
F: (703) 778-3454
E: nicholas@justice4all.org

Counsel for Alexis Gonzalez




                                                 7
